 

EXHIBIT 10.1




Amendment No. 1 to Promissory Note

Sobol/Hausman




$50,000
                                                                                       
         Dated December 30, 2009




The following terms set forth the amendment to the Promissory Note (Note) dated
as of December 30, 2009 between Marvin S. Hausman and Philip Sobol (the
Individual Payees) and Total Nutraceutical Solutions (TNS, the Payor).




1.

 The maturity date of the Note shall be extended an additional two years to
December 31, 2013.

2.

Interest rate will remain 6% per annum and shall continue to accrue until the
Promissory Note is payable.

3.

TNS will grant to each Individual Payee 1,000,000 warrants at $0.06 cents per
share; 500,000 warrants to each Individual Payee will vest upon execution of
this agreement with the remaining warrants vesting over a 2 year period.

4.

Except as otherwise provided herein, the original note remains in full force and
effect.




In Witness Whereof, the parties hereto have caused this Amendment to the Note to
be executed as of the 20th day of December 2011.







BY:/s/ Marvin S. Hausman

Marvin S. Hausman










BY:/s/ Philip Sobol

Philip Sobol










BY:/s/ Devin Andres

Devin Andres, Vice President Operations

Total Nutraceutical Solutions, Inc.



